11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Margarita Rodriguez
            Appellant
Vs.                  No. 11-04-00120-CV – Appeal from Scurry County
Juan Cuellar Rodriguez
            Appellee
 
            This is a restricted appeal pursuant to TEX.R.APP.P. 30.  The trial court signed the judgment
dissolving the parties’ marriage on November 25, 2003.  On April 16, 2004, Margarita Rodriguez
filed her notice of a restricted appeal.  We dismiss the appeal for want of prosecution.
            Appellant has filed in this court the clerk’s record.  However, she has not filed a designation
for the reporter’s record and has informed this court that she is uncertain what she wants to do in
regards to this appeal.
            The appeal is dismissed for want of prosecution.
 
                                                                                    PER CURIAM
 
July 8, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.